Citation Nr: 1821442	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating for chronic adjustment disorder with major depressive disorder in excess of 30 percent prior to September 28, 2015, and             in excess of 70 percent from September 28, 2015 through October 1, 2015. 

2. Entitlement to an increased initial rating for lumbosacral strain, rated as 10 percent disabling prior to October 6, 2015 and 20 percent disabling thereafter.

3. Entitlement to a total disability rating based on individual unemployability due    to service-connected disabilities (TDIU) for the period prior to October 2, 2015.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for adjustment disorder at 30 percent disabling and lumbosacral strain at 10 percent disabling, both effective August 17, 2011.  The Veteran disagreed with the evaluations assigned.

This matter was previously before the Board in June 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

In a January 2016 rating decision, the Veteran was assigned a 70 percent rating      for his adjustment disorder effective September 28, 2015, and a 100 percent      rating effective October 2, 2015.  As a 100 percent rating is the maximum rating assignable, the only issue remaining before the Board concerning his adjustment disorder is entitlement to higher ratings prior to October 2, 2015. The January 2016 rating decision also increased the lumbosacral strain to 20 percent effective October 6, 2015.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that          hearing has been associated with the claims file.

The evidence of record reasonably raises a claim for entitlement to a TDIU for     the period prior to October 2, 2015.  Accordingly, that issue has been added to        the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU is part 
of an increased disability rating claim when such claim is raised by the record).

The issues of entitlement to an increased rating for lumbosacral strain and entitlement to a TDIU are addressed in the REMAND portion of the decision   below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 2, 2015, occupational and social impairment from the Veteran's psychiatric disability more nearly approximated deficiencies in most areas. 

2. Total occupational and social impairment was not shown during the period on appeal. 


CONCLUSION OF LAW

For the entire period prior to October 2, 2015, the criteria for a rating of 70 percent, but no higher, for adjustment disorder with major depression, have been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2017). 



      REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a chronic adjustment disorder was granted in the April 2013 rating decision that is the subject of this appeal.  An initial rating of 30 percent was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  In a January 2016 rating decision, the Veteran was assigned a 70 percent effective September 28, 2015, and a 100 percent rating effective October 2, 2015. As noted above, the remaining question before the Board is whether higher ratings prior to October          2, 2015 are warranted. 

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than   once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting    to complete tasks); impaired judgment, impaired abstract thinking; disturbances       of motivation and mood; difficulty in establishing and maintaining effective work     and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking,          or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name. Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve    as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).     In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment       of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran receives treatment for his disability through the VA Medical Center. At a mental health intake visit in September 2011, the Veteran reported a lot of depression, and "bad thoughts." He relayed experiencing chronic pain due to his back, which limited his physical abilities.  He endorsed symptoms of low energy, motivation and appetite.  He conveyed impairments in sleep, obtaining only 3-4 hours a night.  He appeared irritable and angry, and admitted to increased ideas of self-harm, including suicide.  Objectively, the Veteran exhibited a depressed and irritable mood.  Judgment was noted to be only fair.  The mental status exam was otherwise normal.

At visits between November 2011 and January 2012, the Veteran complained of increased irritability and thoughts of harming others.  He expressed frustration    with the limitations placed on his hobbies due to his back.  He relayed on-going severe sleep impairments, as well as low appetite, energy, and loss of interest.     The Veteran endorsed new onset panic attacks, concomitant with increased anxiety     over his financial situation.  He was frequently observed to appear depressed        and anxious, and at times to exhibit tense, or agitated behavior.  The examiner documented moderate impairments in concentration, and feelings of worthlessness and agitation.  Thoughts processes continued to be goal directed, but content was overly pessimistic on at least one occasion.

At a March 2013 VA mental health examination, the Veteran reported depression  going back to approximately 2010, when he was first referred for mental health treatment.  At the time, he relayed that the depressive symptoms had been present for approximately a year.  At that time, his depression was primarily manifested by increased irritability and hostility.  He expressed a remote history of suicidal and homicidal ideations, due to frustrations regarding his health and social situation, although he denied intent or plans.  However, the Veteran reported that he had a great relationship with his two children, and appeared to indicate his children gave him reasons to go on living.  He reported that he was not married, and had no romantic relationships.  He also denied having any hobbies, which he attributed      to the limitation from his back condition.  He reported that had not been employed since 2010, and was laid off due to issues with irritability, in addition to an inability to perform the physical requirements of the job due to his back.

On mental status examination, the VA examiner documented symptoms of depression and anxiety, as well as disturbances in motivation and mood. The Veteran presented as casually dressed, with a cooperative attitude and an expressive affect. He was observed to be oriented to time, place and person.  Thought processes and content were noted to be logical and goal directed.  Judgment was not impaired and the Veteran reported no difficulties with activities of daily living, including maintaining the household, feeding himself and personal hygiene.

At a visit in December 2013, the Veteran indicated that his mood had improved after starting a new medication, in particular he reported less irritability. However, 
he relayed occasional angry outbursts.  In addition, he continued to endorse symptoms of worthlessness, hopelessness, low energy, and motivation, manifested by staying in bed for extended periods of time.  Despite this, sleep was noted to be significantly limited and interrupted by nightmares.  He conveyed a general preference for social isolation in connection with increased anxiety and inability to deal with stress.  He expressed feeling like his life was not worth living at times, with intermittent suicidal ideations, without plan or intent.  At visits between March and April 2014, the Veteran expressed on-going issues with irritability and inability to cope with stressful situations.  He relayed having low motivation and interest, along with difficulty expressing any clear goals regarding his future.  He described significantly isolative behaviors as his only means of relaxation.  He continued to convey thoughts of suicide, as well as new onset acute crying spells. He continued to experience intrusive thoughts, including nightmares of the in-service injury which resulted in his current back disability.  In general, he was observed to be alert and oriented on mental status examination.  However, his mood was often described as sad, anxious or tearful.

Upon review of the record, and after resolving all doubt in the Veteran's favor,     the Board finds that an initial rating of 70 percent is warranted for the period 
of the claim prior to September 28, 2015. During this time, the evidence reflects symptoms including irritability, some thoughts of harming others, and some thoughts of harming himself, although he denied specific intent or plan. The Veteran's family and mental health treatment providers reported that the Veteran had significant issues with mood, concentration, and anger which resulted in increased difficulty in establishing and maintaining effective social relationships.  At times he exhibited near continuous depression, including specific feelings          of worthless and hopelessness . In consideration of these symptoms along with         the other symptoms reported above, the Board finds that the evidence shows symptomatology which more nearly approximates the criteria for a 70 percent rating during that period.   

The Board finds, however, that a rating in excess of 70 percent is not warranted at any time prior to October 2, 2015.  The evidence of record during this period fails  to show that the Veteran's symptoms more nearly approximated total occupational and social impairment. The Veteran did not show gross impairment in thought processes or communication, or other grossly inappropriate behavior. There was no indication from the record that the Veteran was consistently unable to maintain his personal hygiene.  There was no evidence that the Veteran exhibited disorientation to time or place, or memory impairment of names or places. While he had some thoughts of harming himself or others, he always indicated there was no intent        or plan; thus, there was not a persistent danger of the Veteran hurting himself or others. The Veteran continued to attend health counseling, maintain his relationship with his children and care for his mother, although he noted increasing difficulty dealing with the stress of his ill mother. Therefore, the Board finds that a rating in excess of 70 percent for the period prior to October 2, 2015 is not warranted.   

The Board acknowledges that in the January 2016 rating decision, the AOJ assigned a 100 percent rating based on the October 2, 2015 private evaluation. While the rating decision stated that the psychologist indicated the Veteran had total social and occupational impairment, the report actually noted he had total occupational impairment due to a combination of his depression and his back disorder, not       due solely to his depression. Moreover, the Veteran was not shown to have total social impairment as he was noted to be involved in a relationship with a girlfriend in Texas. Thus, while the Board will not disturb the AOJ's grant of a 100 percent rating for adjustment disorder from October 2, 2015, the Board is not required        to extend that determination to a time period prior to October 2, 2015 merely because the AOJ interpreted particular evidence in a favorable manner.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact,    is not constrained by favorable determinations below."). 
  
In sum, a rating of 70 percent is warranted for the entire period of the claim prior to October 2, 2015, but a rating in excess of 70 percent is denied.


ORDER

For the entire period of the claim prior to October 2, 2015, entitlement to an initial rating of 70 percent for chronic adjustment disorder with major depression is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 70 percent is denied.


REMAND

The Board regrets the delay but finds that additional development is required before the remaining issue on appeal can be decided.

During the October 2015 VA back examination, the VA examiner documented        in one portion of the examination report an absence of radicular pain or other symptoms of a radiculopathy. However, in the written narrative she noted that the Veteran reported right leg symptoms which are new since the last examination.  In addition, in recent VA treatment records the Veteran had reported recent onset of pain down his right lower extremity in the nature of radicular pain, which radiates from his lower back.  Accordingly, a new VA examination is needed.  Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A(c) (2012).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record. See Rice, 22 Vet. App. 447. In this case, the evidence notes the Veteran reporting being laid off from prior employment in part due to irritability.  He also testified in 2014 that his back pain and medication for his back pain impact his ability to work.         In light of the above, the Board finds that a claim for TDIU for the period prior to October 2, 2015 has been reasonably raised, and further development is needed. Id. On remand, the Veteran should be afforded appropriate Veterans Assistance Act (VCAA) notice and be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU. Additionally, ask him to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

3. Then, schedule the Veteran for VA back examination to determine the current level of severity resulting from his service-connected lumbar spine disability. The claims file should be reviewed in conjunction with the examination.  All indicated studies should be performed, to include range of motion testing and neurological evaluation. 
 
4. After undertaking the development above and any additional development deemed necessary, the claim for an increased rating for the lumbosacral strain should be readjudicated and the claim for TDIU adjudicated.  If the benefits sought on appeal are denied, the appellant and   his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


